PER CURIAM.
Ella Moss Shanks and Earl Shanks recovered judgment against Paul W. Golden and Associates Finance Corporation in the total sum of $1,500 for their damages arising from the collision of two motor vehicles at a street intersection. Motion for an appeal has been made.
The judgment was based on a jury verdict. Complaint is made that the trial court should have held the driver of the passing vehicle, appellee Earl Shanks, to be guilty of negligence as a matter of law instead of submitting the case to the jury. We have read the record, testimony, and briefs and have concluded that the trial court was correct, since the evidence was conflicting as to whether each driver was guilty of negligence and which driver’s negligence was the proximate cause of the collision.
The motion for appeal is overruled and the judgment is affirmed.